IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TONY M. HAYWARD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1145

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 14, 2015.

Petition for Belated Appeal -- Original Jurisdiction.
Tony M. Hayward, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking belated appeal is denied on the merits.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.